Case 5:19-cr-00079-TES-CHW Document 33 Filed 01/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA
MACON DIVISION
UNITED STATES OF AMERICA :

VS. : CRIM. NO. 5:19-CR-79 (TES)

 

KELLY LYNN MCCORMICK, :
Defendant :
CHANGE OF PLEA

I, Key Lynn McCormick, having been advised of my Constitutional rights, and having
had the charges herein stated to me, and pursuant to a written plea agreement, the terms of which
are subject to acceptance or rejection by the Court at such time as the Court has considered a

__Diesentence eo and now plead Guilty to Count One of the Indictment, this day of
Tawa aly 5 |

\ KELLY LYNN MCCORMICK

 

 

 

{
HRISTINA HUNT ~
ATTORNEY FOR DEFENDANT

NE (S80 x

STEVEN C, OUZTS
ASSISTANT UNITED STATES ATTORNEY

 
